Citation Nr: 0705786	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than February 20, 
2002 for the grant of service connection for instability of 
the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957 and from December 1957 to February 1960.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 2002, by the Seattle, Washington, Regional Office 
(RO), which granted service connection for instability of the 
left knee, evaluated as 20 percent disabling, effective from 
February 20, 2002.  The veteran perfected an appeal of the 
effective date assigned for his left knee disorder.  
Subsequently, the claims folder was transferred to the VA 
Regional Office in Portland, Oregon.  

In his substantive appeal (VA Form 9), received in April 
2004, the veteran requested a Travel Board hearing at the RO.  
However, in August 2004, the veteran withdrew his request for 
a travel board hearing.  38 U.S.C.A. § 20.704(e) (2006).  The 
veteran appeared and offered testimony at a hearing before a 
Decision Review Officer (DRO) at the RO in August 2004.  A 
transcript of that hearing is of record.  

In May 2006, the Board remanded the case to the RO for 
further procedural development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in September 2006.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for left 
knee disorder in February 1960.  

2.  A VA examination in June 1960 revealed a small scar on 
the left knee, which was well healed and asymptomatic; he had 
a normal left knee joint.  No orthopedic disability was 
found.  

3.  A rating action in June 1960 granted service connection 
for scar, left knee, postoperative.  The veteran did not 
appeal that determination.  

4.  The next communication requesting service connection for 
injury to the left knee, VA Form 21-4138, was received at the 
RO on February 20, 2002.  

5.  A VA compensation examination, conducted in May 2002, 
reported diagnoses of instability, left knee, with medical 
meniscus tear, and laxity of the left anterior cruciate 
ligament and medial collateral ligament.  

6.  In December 2002, the RO granted service connection for 
left knee instability and assigned a 20 percent rating, 
effective February 20, 2002, the date of the veteran's claim.  

7.  There was no correspondence or documentation received in 
the interim between the June 1960 final rating decision and 
February 20, 2002, evidencing any intent to pursue VA 
benefits based on a left knee disability.  

8.  On July 30, 2001, the veteran was in receipt of 
compensation for other disabilities.  

9.  VA treatment records show that on July 30 2001, the 
veteran received treatment for a left knee disability, 
diagnosed as suprapatellar knee joint effusion and minimal 
degenerative changes of the left knee.  


CONCLUSION OF LAW

The criteria for an effective date of July 30, 2001 for the 
grant of service connection for left knee instability are 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in May 2006 was not given prior to 
the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish an earlier effective date for 
the grant of service connection, given that there has been a 
Board remand, and he has been provided all the criteria 
necessary for establishing earlier effective date for the 
assignment of a higher evaluation, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran's initial claim for service connection for a left 
knee disorder (VA Form 8-526) was received in October 1957.  
However, the veteran reenlisted and served on active duty 
from December 1957 to February 1960.  He submitted another 
application for service connection in February 1960.  In 
conjunction with his claim, the veteran was afforded a VA 
examination in June 1960.  The examination reported findings 
of a small scar on the medial aspect of the left knee, 
residual of surgical removal of a small hemangioma, which was 
well healed and asymptomatic.  The examiner reported a 
finding of a normal left knee joint.  There was no evidence 
of any orthopedic disability found on the examination.  

By a rating action in June 1960, the RO granted service 
connection for scar, left knee, postoperative, and assigned a 
0 percent rating, effective February 4, 1960.  The veteran 
was notified of this decision and of his appellate rights by 
letter dated July 7, 1960.  He did not appeal that decision.  
No correspondence was received from the veteran within one 
year of July 7, 1960, expressing disagreement with the grant 
of service connection only for a scar on the left knee.  See 
38 C.F.R. §§ 20.201, 20.302(a).  Therefore, that decision is 
final.  

The next correspondence received from the veteran addressing 
his left knee disorder was received at the RO on February 20, 
2002.  Specifically, on VA Form 21-4138, the veteran 
indicated that he wanted to add injury to the left knee which 
was injured in 1958 aboard an aircraft.  Submitted in support 
of the veteran's claim were VA progress notes, dated from 
November 2000 to April 2002.  These records show that the 
veteran received ongoing treatment for left knee disability.  
The veteran was seen in July 2001 for complaints of left knee 
pain; it was noted that x-ray study of the left knee revealed 
suprapatellar knee joint effusion, and minimal degenerative 
changes of the left knee. During an orthopedic consultation 
in August 2001, it was noted that the veteran was seen for a 
follow up evaluation of his left knee that was injured when 
he was in the service; he complained of pain off and on.  The 
veteran indicated that the knee occasionally gave away.  
Following an evaluation, the examiner noted that the 
veteran's x-rays revealed that he had very little 
degenerative changes for far in his knee, but the medial 
compartment was slightly narrowed.  He had medial joint line 
pain, and he had very mild tenderness on the medial side of 
his patella.  He did not have any gross abnormalities in 
alignment, and he had good strength for flexion and 
extension, indicating that he probably had some medial 
compartment arthritis.  

The veteran was afforded a VA examination in May 2002, at 
which time he complained of instability in his left knee, 
with buckling, giving out, as well as occasional locking and 
pain with prolonged sitting, standing, kneeling, and 
squatting.  The veteran also reported occasional swelling.  
The veteran indicated that he injured his knee several times 
while on active duty.  The examiner noted that the medical 
records show that on April 2, 1957, the veteran fell on his 
left knee and had an effusion, restriction of range of 
motion, particularly flexion and extension, and tenderness 
along the medial joint line and medial collateral ligament.  
Examination of the left knee revealed a positive McMurray's 
maneuver on the left knee, particularly of the medical 
aspect.  There was generalized ligamentous laxity of both 
knees, but worse on the left, with a 4-5 laxity of the 
anterior cruciate ligament and the medial collateral 
ligament.  Lachman's was weakly positive on the left.  The 
assessment was instability, left knee, with medial meniscus 
tear; and laxity of the left anterior cruciate ligament and 
medial collateral ligament.  The examiner opined that the 
veteran had a torn medial meniscus and a damaged anterior 
cruciate ligament, which was damaged originally in April 
1957, with his fall on the knee, as exhibited by the 
documentation in his records of effusion, instability, and 
decreased range of motion.  

Received in June 2002 were treatment records from Dr. William 
J. Gallagher, dated from November 1984 to June 1997.  The 
veteran was seen on October 8, 1990 for evaluation of an 
injury to the left knee.  The examiner reported that, on 
October 5, 1990, after leaving his office, a heavy piece of 
metal fell onto the anterior aspect of the veteran's left 
knee, striking him just above the patella.  The veteran 
indicated that, the next day, the knee became painful, and he 
was later awakened in the middle of the night with severe 
pain in the left knee with a lot of swelling.  Examination of 
the left knee revealed a large joint effusion and tenderness 
just above the quadriceps tendon.  Ligaments were stable.  
The impression was contusion, left knee with traumatic 
effusion.  

At his personal hearing in August 2004, the veteran testified 
that he initially injured his left knee in 1955.  The veteran 
indicated that he sought treatment for his left knee 
immediately following his discharge from military service, 
and he filed a claim for compensation.  


III.  Legal Analysis-EED.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.400 (2006).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  This section 
applies once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  In the case of a report of 
examination or hospitalization by VA or uniformed services, 
the date of the outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of the claim, but only when 
such reports relate to an examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician or layman, the date of receipt of 
such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  


If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

For the reasons discussed below, the Board finds that the 
veteran is entitled to an effective date earlier than 
February 20, 2002, for the grant of service connection for 
left knee disability.  

The claims file reflects that the veteran filed his original 
claim for service connection for a left knee disability in 
October 1957; however, he reenlisted and served on active 
duty from December 1957 to February 1960.  He filed another 
claim for service connection for a left knee injury in 
February 1960.  Following a June 1960 VA examination, in a 
decision dated June 24, 1960, the RO granted service 
connection for scar, left knee, postoperative, and assigned a 
0 percent rating effective February 4, 1960.  Therefore, he 
now met the first hurdle of 38 C.F.R. § 3.157; that is, 
compensation had been denied as a noncompensable evaluation 
was assigned for the left knee scar.  The RO properly 
notified the veteran of that determination by letter dated 
July 7, 1960.  However, the veteran did not file a timely 
Notice of Disagreement with that determination.  As he did 
not appeal, the June 1960 determination became final.  See 38 
U.S.C.A. § 20.1103.  

To the extent that the veteran may have had a claim for 
service connection for left knee instability as distinguished 
from just a scar, whether explicitly addressed or not, any 
implied claim for compensation for left knee instability is 
final.  The Court has held that where the veteran files more 
than one claim with the RO at the same time and the RO's 
decision acts (favorably or unfavorably) on one of the 
claims, but fails to specifically address the other claim, 
the second claim is deemed denied and the appeal period 
begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 (2006).  

Following the June 1960 decision, it was not until February 
20, 2002, that the veteran filed a document requesting 
service connection for a left knee injury.  The December 2002 
rating decision granted service connection for left knee 
instability, effective February 20, 2002, and the veteran 
perfected a timely appeal of the effective date for the grant 
of service connection.  The veteran contends that service 
connection should have been effective from February 1960, the 
date of discharge from service.  

As noted above, in June 1960, the RO granted service 
connection only for scar, left knee.  The Board notes that 
the record reflects the veteran underwent a VA examination in 
June 1960 and the report indicated that there was no 
orthopedic disability found on the examination; the veteran 
had a normal left knee joint.  Consequently, it was 
determined that a current left knee disability related to 
military service was not shown.  As such, service connection 
was not established for a left knee disability, other than a 
scar on the left knee.  The veteran was notified of that 
decision and did not appeal.  Therefore, that decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.302, 20.1103 (2006).  Since that decision, and 
prior to the veteran's claim for a left knee injury in 
February 2002, there is no evidence of a claim or intent to 
file a claim specifically from the veteran for a left knee 
injury.  Documents filed after the final June 1960 rating 
decision and before February 20, 2002 do not form the basis 
for an earlier effective date because they address issues 
other than entitlement to service connection for left knee 
injury with instability.  See Vargas-Gonzalez, 15 Vet. App. 
at 227; also see 38 C.F.R. § 3.1(p).  

However, the Court has established that "although there are 
two exceptions to this general rule, those exceptions are 
applicable only when an underlying claim has been awarded and 
the medical records demonstrate that the veteran's disability 
has increased, or when an underlying claim has been denied 
and the medical records evidence new and material evidence to 
reopen the claim.  See 38 C.F.R. § 3.157 (b) (2006); See also 
Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Lalonde v. 
West, 12 Vet. App. 377, 381 (1999.  Neither of those 
exceptions applies in this case.  See Criswell v. Nicholson, 
citation omitted.  

Following the final June 1960 rating decision, the earliest 
claim of entitlement to service connection for a left knee 
injury with instability was received on February 20, 2002.  
Entitlement to service connection for left knee instability 
was based on the findings of a May 2002 VA examination, which 
revealed instability of the left knee, with medial meniscus 
tear, and laxity of the left anterior cruciate ligament and 
medial collateral ligament.  Noting that the veteran 
initially injured his left knee in service in April 1957, at 
which time the records documented effusion, instability, and 
decreased range of motion, the VA examiner stated that the 
veteran had a torn medial meniscus and a damaged anterior 
cruciate ligament, which was damaged originally in April 
1957.  In light of the foregoing, in December 2002, the RO 
granted service connection for instability of the left knee, 
effective February 20, 2002.  

However, as noted in 38 C.F.R. § 3.157 and by the Court in 
Criswell, 38 C.F.R. § 3.157(b) contains a recognized 
exception to the general rule.  Here, there was a prior 
determination for a grant of compensation and a 
noncompensable evaluation for service connected disability.  
The prior June 1960 rating decision was an implied denial of 
service connection for left knee orthopedic disability.  
Deshotel v. Nicholson, 457 F.3d 1258 (2006).  The veteran 
filed a claim for service connection for a left knee 
orthopedic disability in 2002, and within the prior one year 
he was treated at a VA facility for such a disability.  
Specifically, VA treatment records show that on July 30 2001, 
the veteran received treatment for a left knee disability, 
diagnosed as suprapatellar knee joint effusion and minimal 
degenerative changes of the left knee.  Under the holdings of 
Deshotel and Criswell, the effective date relates back to the 
date of treatment of July 30, 2001.  


ORDER

Entitlement to an effective date of July 30, 2001, for the 
grant of service connection for instability of the left knee 
is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


